Order entered July 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00157-CV

CBIF LIMITED PARTNERSHIP, COLUMBIA AIRPORT, LLC, AND STEVE FLORY,
                            Appellants

                                                 V.

                           TGI FRIDAY'S INC., ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-04730

                                             ORDER
       The reporter’s record in this appeal was due March 7, 2015. When it had not been filed

by March 10, 2015, we directed Antionette Reagor, Official Court Reporter of the 68th Judicial

District Court, to file it no later than April 9, 2015. She failed to do so, but on May 19, 2015, she

requested a thirty-day extension. We granted her request by order entered May 22, 2015 and

directed her to file the record no later than June 22, 2015. To date, however, the record has not

been filed.

       Because this appeal cannot proceed without the reporter’s record, we ORDER Ms.

Reagor to file the record no later than July 20, 2015. No extensions will be granted absent
exigent circumstances and failure to comply may result in an order that she not sit as a court

reporter until the record is filed.

           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Martin

Hoffman, Presiding Judge of the 68th Judicial District Court, Ms. Reagor, and counsel for all

parties.



                                                     /s/    CRAIG STODDART
                                                            JUSTICE